Title: From James Madison to Edward Everett, 26 November 1823
From: Madison, James
To: Everett, Edward


        
          Dear Sir
          Montpellier Novr. 26. 1823
        
        I recd. several weeks ago your favor of Ocr. 30 accompanied by the little treatise on population analysing & combating the Theory of Malthus, which till within a few days I have been deprived of the pleasure of reading.

Its reasoning is well entitled to the commendation you bestow on its ingenuity, which must at least contribute to a more accurate view of the subject; and on its style which is characterized by the artless neatness always pleasing to the purest tastes. Be so obliging as to convey my debt of thanks to the author, and to accept the share of them due to yourself.
        Notwithstanding the adverse aspects under which the two Authors present the question discussed, the one probably with an eye altogether to the case of Europe, the other chiefly to that of America; I should suppose that a thorough understanding of each other ought to narrow not a little the space which divides them.
        The American admits the capacity of the prolific principle in the human race to exceed the sources of attainable food; as is exemplified by the occasion for colonization: and the European could not deny that as long as an increase of the hands & skill in procuring food should keep pace with the increase of mouths, the evils proceeding from a disproportion could not happen.
        It may be presumed also that Mr. Malthus would not deny that political Institutions & social habits, as good or bad, would have a degree of influence on the exertions & success of labour in procuring food: Whilst his opponent seems not unaware of the tendency of a scanty or precarious supply of it, to check the prolific principle by discouraging marriages, with a consequent increase of the moral evils of licencious intercourse among the unmarried; and to produce the physical evils of want & disease, with the moral evils engendered by the first.
        An essential distinction between the U. S. and the more crowded parts of Europe lies in the greater number of earlier marriages here than there; proceeding from the greater facility of providing subsistence; this facility excluding a certain portion of the physical evils of society, as the marriages do a certain portion of the moral ones. But that the rate of increase in the population of the U. States is influenced at the same time by their political & moral condition, is proved by the slower increase under the vicious institutions of Spanish America where nature was not less bountiful. Nor can it be doubted that the actual population of Europe would be augmented by such reforms in its systems as would enlighten & animate the efforts to render the funds of subsistence more productive. We see every where in that quarter of the globe, the people increasing in number as ancient burdens & abuses, have yielded to the progress of light & civilization.
        The Theory of Mr. Godwin, if it deserves the name, is answered by the barefaced errors both of fact and of inference which meet the eye in every page.
        Mr. Malthus has certainly shewn much ability in his illustrations & applications of the principle he assumes; however much he may have erred

in some of his positions. But he has not all the merit of originality which has been allowed him. The principle was adverted to & reasoned upon long before him; tho’ with views & applications not the same with his. The principle is indeed inherent in all the organized beings on this globe, as well of the animal as the vegetable classes; all & each of which, when left to themselves, multiply till checked by the limited fund of their pabulum, or by the mortality generated by an excess of their numbers. A productive power beyond a mere continuance of the existing stock was in all cases, necessary to guard agst. the extinction which successive casualties would otherwise effect, and the checks to an indefinite multiplication in any case were equally necessary to guard against too great a disturbance of the general symmetry and economy of nature. This is a speculation however diverging too much from the object of a letter chiefly intended to offer acknowledgments & thanks which I beg leave to repeat with assurances of my continued esteem & respect.
        
          James Madison
        
      